DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Application 17/336,388 is continuation of Application No. 17/077,039 now  U.S. 11,060,943 B1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 11,060,943 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent case anticipate the claims of the child application. 
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20100068986 A1
Eccleston
US 20200009799 A1
PELEG et al. hereinafter PELEG


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eccleston in view of PELEG.
With respect to claim 1, Eccleston discloses a system (a riser assembly 200 suitable for transporting production fluid, see Fig. 2) comprising: 
a pipe segment(fitting 300),
wherein the pipe segment comprises tubing that defines a pipe bore through the pipe segment (inner bore 302) and a fluid conduit in a tubing annulus of the pipe segment(the inner annulus region (fluid conduit)formed between the seal layer 104 and barrier layer 102, see ¶[0052); and 
a test head assembly (inlet port 314 permit fluid such as test gas, see ¶[0052]), wherein the test head comprises: 
a fluid port (flow path formed through the port 314)configured to be fluidly connected to the fluid conduit defined within the tubing annulus of the pipe segment to enable integrity of the tubing to be tested at least in part by flowing a test fluid into the fluid conduit defined in the tubing annulus of the pipe segment via the fluid port (¶[0056] discloses test gas introduced at port 314 may enter the inner annulus region during integrity test), extracting fluid from the fluid conduit defined in the tubing annulus of the pipe segment via the fluid port, or both (port 314 is described as an inlet port, it is equally possible to permit fluid, such as test gas, to exit the port 314 and as such the port may act as an inlet port only or an outlet port only or an inlet and outlet port, see at least ¶[0052]).
Eccleston in Fig. 3 illustrates the end fitting secured to the flexible pipe to facilitate sealing the annulus region of the flexible pipe body from environmental conditions external to the tubing of the pipe segment. However, Eccleston is silent about barrier material plastic welded to the tubing of the pipe segment. 
PELEG invention related to Induction Weldable Pipe Connectors discloses a welded sealed joint 162 subsequent to application of induction energy to the pre-welded joint 160 . The internal thermoplastic soldering lining 103 melts and expands to flow radially inwards towards the solder flow barrier 152 and also peripherally along the pipe end 302 and the multi-layer pipe 20 to form annular thermoplastic extrusions 121(see Fig. 20b and ¶[0066]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eccleston with the teachings of PELEG so that Eccleston’ s fluid port to be plastic welded to the fitting in order to create a permanent connection between the port and fitting capable of withstanding fatigue load, impact load and vibration. Doing so, reduces leakage near or around connection between the end fitting and tubing.
With respect to claim 2, Eccleston and PELEG disclose the system of claim 1 above. Eccleston further discloses the test head assembly comprises a coned bore plug configured to be inserted into an open end of the pipe bore of the pipe segment to facilitate circularizing the tubing of the pipe segment and aligning the barrier material ring with the tubing of the pipe segment (Fig. 3 illustrates port 314 having cone shaped inserted into an open end of the fitting 300. ¶[0052] discloses epoxy is used to termination process to seal fluid port and fitting members).  
With respect to claim 3, Eccleston and PELEG disclose the system of claim 2 above. Eccleston further discloses the coned bore plug of the test head assembly is integrated with the barrier material ring in the test head assembly such that the barrier material ring is implemented circumferentially around the coned bore plug (see Figs. 3 and 4 for connection of coned bore plug and test head).
With respect to claim 4, Eccleston and PELEG disclose the system of claim 1 above. Eccleston further discloses the test head assembly comprises a fluid port tube embedded within the barrier material ring such that the fluid port tube opens through the barrier material ring(¶[0056] discloses test gas introduced at port 314 may enter the inner annulus region during integrity test), wherein the fluid port is configured to be secured to the fluid port tube to facilitate fluidly connecting the fluid port to the fluid conduit defined within the tubing of the pipe segment(¶[0056].
With respect to claim 5, Eccleston and PELEG disclose the system of claim 1 above. Eccleston further discloses the pipe segment (Fig. 1) comprises: an inner barrier layer that defines the pipe bore (102); one or more intermediate layers formed around the inner barrier layer to define the fluid conduit in the tubing annulus of the pipe segment (103, 104,  105); and an outer barrier layer formed around the one or more intermediate layers (106, 107, 108), wherein: an opening is formed through the outer barrier layer of the pipe segment (see FIG. 3, inlet port 314); and the fluid port of the test head assembly is configured to be secured over the opening formed through the outer barrier layer of the pipe segment to facilitate fluidly connecting the fluid port to the fluid conduit defined within the tubing annulus of the pipe segment (test gas introduced at port 314 may enter the inner annulus region during integrity test, see ¶¶[0052 and 0056]).
With respect to claim 6, Eccleston discloses a method of deploying a test head assembly at a pipe segment to facilitate determining integrity of the pipe segment(Abstract…testing the integrity of a portion of flexible pipe body…), comprising: 
an outer barrier layer of the pipe segment, or both to facilitate sealing an open end of free space defined within a tubing annulus of the pipe segment from environmental conditions external to tubing of the pipe segment (¶[0052]discloses epoxy is used to termination process to seal fluid port and fitting members); and 
fluidly connecting a fluid port to the free space (¶[0052] discloses flow path is formed through the port 314) defined within the tubing annulus of the pipe segment to enable integrity of the pipe segment to be tested at least in part by flowing a test fluid into the free space defined in the tubing annulus of the pipe segment via the fluid port(¶[0056] discloses test gas introduced at port 314 may enter the inner annulus region during integrity test), extracting fluid from the free space defined in the tubing annulus of the pipe segment via the fluid port, or both(¶[0052] discloses port 314 is described as an inlet port, it is equally possible to permit fluid, such as test gas, to exit the port 314 and as such the port may act as an inlet port only or an outlet port only or an inlet and outlet port).
Eccleston in Fig. 3 illustrates the end fitting secured to the flexible pipe to facilitate sealing the annulus region of the flexible pipe body from environmental conditions external to the tubing of the pipe segment. Eccleston is silent about barrier material plastic welded to the tubing of the pipe segment. 
PELEG invention related to Induction Weldable Pipe Connectors discloses a welded sealed joint 162 subsequent to application of induction energy to the pre-welded joint 160 . The internal thermoplastic soldering lining 103 melts and expands to flow radially inwards towards the solder flow barrier 152 and also peripherally along the pipe end 302 and the multi-layer pipe 20 to form annular thermoplastic extrusions 121(see Fig. 20b and ¶[0066]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eccleston with the teachings of PELEG so that Eccleston’ s fluid port to be plastic welded to the fitting in order to create a permanent connection between the port and fitting capable of withstanding fatigue load, impact load and vibration. Doing so, reduces leakage near or around connection between the end fitting and tubing.
With respect to claim 7, Eccleston and PELEG disclose the method of claim 6 above. Eccleston and PELEG discloses all the claimed subject matter except cutting back each intermediate layer and bending an exposed portion of the outer barrier layer. However, it would have been an obvious matter of design choice to bend and cut different layers of flexible pipes in order to prepare the tube for welding, since applicant has not disclosed that such bending and cutting solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the welding process disclosed in PELEG invention.
With respect to claim 8, Eccleston and PELEG disclose the method of claim 6 above. PELEG further discloses plastic welding barrier material of the pipe segment comprises plastic welding a barrier material ring to the inner barrier layer of the pipe segment, plastic welding the barrier material ring to the outer barrier layer of the pipe segment, or both (See Fig. 33 and ¶[0081]).
With respect to claim 9, Eccleston and PELEG disclose the method of claim 8 above. Eccleston further discloses inserting a coned bore plug into an open end of a pipe bore in the pipe segment to facilitate circularizing tubing of the pipe segment and aligning the barrier material ring with the tubing of the pipe segment (Fig. 3 illustrates port 314 having cone shaped inserted into an open end of the fitting 300. ¶[0052] discloses epoxy is used to termination process to seal fluid port and fitting members).  .
With respect to claim 10, Eccleston and PELEG disclose the method of claim 8 above. Eccleston further discloses the coned bore plug is integrated with the barrier material ring such that that the barrier material ring is implemented circumferentially around the coned bore plug(see Figs. 3 and 4 for connection of coned bore plug and test head).
With respect to claim 11, Eccleston and PELEG disclose the method of claim 8 above.
Eccleston and PELEG discloses all the claimed subject matter except wrapping a strap around the pipe segment and securing the strap to a pad eye. However, it would have been an obvious matter of design choice wrapping a strap around the pipe segment and securing the strap to a pad eye in order to secure the barrier material ring to the pipe segment, since applicant has not disclosed that such wrapping and securing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the welding process disclosed in PELEG invention in order to secure the end fitting.
With respect to claim 12, Eccleston and PELEG disclose the method of claim 8 above. Eccleston further discloses a fluid port tube is embedded within the barrier material ring such that the fluid port tube opens through the barrier material ring (port 314 is embedded within coupling tube, see Fig. 3); fluidly connecting the fluid port tube embedded within the barrier material ring to the free space defined within the tubing annulus of the pipe segment; and fluidly connecting the fluid port to the free space defined within the tubing annulus of the pipe segment comprises securing the fluid port to the fluid port tube embedded within the barrier material ring (port 314 is described as an inlet port, it is equally possible to permit fluid, such as test gas, to exit the port 314 and as such the port may act as an inlet port only or an outlet port only or an inlet and outlet port, see ¶[0052]). 
Eccleston in Fig. 3 illustrates  the end fitting secured to the flexible pipe to facilitate sealing the annulus region of the flexible pipe body from environmental conditions external to the tubing of the pipe segment. Eccleston is silent about barrier material plastic welded to the tubing of the pipe segment. 
PELEG discloses a welded sealed joint 162 subsequent to application of induction energy to the pre-welded joint 160 . The internal thermoplastic soldering lining 103 melts and expands to flow radially inwards towards the solder flow barrier 152 and also peripherally along the pipe end 302 and the multi-layer pipe 20 to form annular thermoplastic extrusions 121(see Fig. 20b and ¶[0066]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eccleston with the teachings of PELEG so that Eccleston’ s fluid port to be plastic welded to the fitting in order to create a permanent connection between the port and fitting capable of withstanding fatigue load, impact load and vibration. Doing so, reduces leakage near or around connection between the end fitting and tubing.
With respect to claim 13, Eccleston and PELEG disclose the method of claim 6 above. 
Eccleston and PELEG is silent about a clamp configured to secure the fluid port over an opening formed through the outer barrier layer of the pipe segment to facilitate fluidly connecting the fluid port to the free space defined within the tubing annulus of the pipe segment. However, it would have been an obvious matter of design choice to use a clamp in order to secure the fluid port as claimed, since applicant has not disclosed that such clamping and solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the securing mechanism disclosed in Eccleston invention.
With respect to claim 14, Eccleston discloses a test head assembly(a riser assembly 200 suitable for transporting production fluid, see Fig. 2), comprising: 
an outer barrier layer of the pipe segment, or both, wherein the barrier material is configured to facilitate sealing an open end of free space defined within a tubing annulus of the pipe segment (¶[0052]discloses epoxy is used to termination process to seal fluid port and fitting members); and 
a fluid port configured to be fluidly connected to the free space (¶[0052] discloses flow path is formed through the port 314)  defined within the tubing annulus of the pipe segment to enable integrity of the pipe segment to be tested at least in part by flowing a test fluid into the free space defined within the tubing annulus of the pipe segment via the fluid port(¶[0056] discloses test gas introduced at port 314 may enter the inner annulus region during integrity test), extracting fluid from the free space defined within the tubing annulus of the pipe segment via the fluid port, or both (port 314 is described as an inlet port, it is equally possible to permit fluid, such as test gas, to exit the port 314 and as such the port may act as an inlet port only or an outlet port only or an inlet and outlet port, see ¶[0052]).
Eccleston in Fig. 3 illustrates  the end fitting secured to the flexible pipe to facilitate sealing the annulus region of the flexible pipe body from environmental conditions external to the tubing of the pipe segment. Eccleston is silent about barrier material plastic welded to the tubing of the pipe segment. 
PELEG invention related to Induction Weldable Pipe Connectors discloses a welded sealed joint 162 subsequent to application of induction energy to the pre-welded joint 160 . The internal thermoplastic soldering lining 103 melts and expands to flow radially inwards towards the solder flow barrier 152 and also peripherally along the pipe end 302 and the multi-layer pipe 20 to form annular thermoplastic extrusions 121(see Fig. 20b and ¶[0066]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eccleston with the teachings of PELEG so that Eccleston’ s fluid port to be plastic welded to the fitting in order to create a permanent connection between the port and fitting capable of withstanding fatigue load, impact load and vibration. Doing so, reduces leakage near or around connection between the end fitting and tubing.
With respect to claim 15, Eccleston and PELEG disclose the test head assembly of claim 14 above. Eccleston and PELEG discloses all the claimed subject matter except cutting back each intermediate layer and bending an exposed portion of the outer barrier layer. However, it would have been an obvious matter of design choice to bend and cut different layers of flexible pipes in order to prepare the tube for welding, since applicant has not disclosed that such bending and cutting solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the welding process disclosed in PELEG invention.
With respect to claim 16, Eccleston and PELEG disclose the test head assembly of claim 14 above. Eccleston further discloses the barrier material of the test head assembly comprises a barrier material ring configured to be plastic welded to the inner barrier layer of the pipe segment, the outer barrier layer of the pipe segment, or both (¶[0052]discloses epoxy is used to termination process to seal fluid port and fitting members).
With respect to claim 17, Eccleston and PELEG disclose the test head assembly of claim 16 above. Eccleston further discloses a coned bore plug, wherein: the coned bore plug is configured to be inserted into an open end of a pipe bore in the pipe segment to facilitate circularizing tubing of the pipe segment and aligning the barrier material ring with the tubing of the pipe segment; and the coned bore plug is integrated with the barrier material ring such that the barrier material ring is implemented circumferentially around the coned bore plug (Fig. 3 illustrates port 314 having cone shaped inserted into an open end of the fitting 300. Epoxy is used to termination process to seal fluid port and fitting members, see ¶[0052]).
With respect to claim 18, Eccleston and PELEG disclose the test head assembly of claim 16 above. Eccleston and PELEG discloses all the claimed subject matter except wrapping a strap around the pipe segment and securing the strap to a pad eye. However, it would have been an obvious matter of design choice wrapping a strap around the pipe segment and securing the strap to a pad eye in order to secure the barrier material ring to the pipe segment, since applicant has not disclosed that such wrapping and securing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the welding process disclosed in PELEG invention in order to secure the end fitting.
With respect to claim 19, Eccleston and PELEG disclose the test head assembly of claim 16 above. Eccleston further discloses a fluid port tube embedded within the barrier material ring such that the fluid port tube opens through the barrier material ring (¶[0056] discloses test gas introduced at port 314 may enter the inner annulus region during integrity test), wherein the fluid port is configured to be secured to the fluid port tube embedded within the barrier material ring to facilitate fluidly connecting the fluid port to the free space defined within the tubing annulus of the pipe segment(port 314 is described as an inlet port, it is equally possible to permit fluid, such as test gas, to exit the port 314 and as such the port may act as an inlet port only or an outlet port only or an inlet and outlet port, see ¶[0052]).
With respect to claim 20, Eccleston and PELEG disclose the test head assembly of claim 14 above. Eccleston and PELEG is silent about a clamp configured to secure the fluid port over an opening formed through the outer barrier layer of the pipe segment to facilitate fluidly connecting the fluid port to the free space defined within the tubing annulus of the pipe segment. However, it would have been an obvious matter of design choice to use a clamp in order to secure the fluid port as claimed, since applicant has not disclosed that such clamping and solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the securing mechanism disclosed in Eccleston invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861